DETAILED ACTION
Applicant’s reply, filed 10 September 2021 in response to the non-final Office action mailed 10 June 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-17 are pending, wherein: claim 6 has been amended, claims 1-3, 5, 7 and 9-11 are as originally filed, claims 4 and 8 are as previously presented, and claims 12-17 are new. Note the issue with claim 10 (original claim status modifier; however text is missing) set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim appears to have been unintentionally amended to remove the claim dependency. As the amendment appears unintentional, it is assumed that the original dependency to claim 1 is intended. This includes claim 11 as it depends from claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin (US PGPub 2010/0298477 A1) in view of Kikuchi et al. (JP 2013147519 A; using machine translation for English language citations; see PTO-892).
	Regarding claims 1-5 and 13-14, Godwin teaches plasticizer compositions based on the combination of slow fusing plasticizing esters of cyclohexanedicarboxylic acid esters and at least one fast fusing plasticizer (abstract; [0014]). Godwin teaches the slow fusing plasticizers re selected from 1,4-cyclohexandicarboxylic acid esters derived from C8-11 aliphatic primary alcohols, preferably diisononyl, diisodecyl and/or di-2-propylheptyl esters ([0016]-[0017]; [0032]-[0036]). Godwin teaches the relative amounts, depending upon desired properties, are from 0.01 to 95 wt% of the fast fusing plasticizer and from 0.01 to 95 wt% of the slow fusing cyclohexanedicarboxylic acid ester plasticizer ([0030]-[0031]). 

Regarding claim 6, Godwin in view of Kikuchi renders obvious the composition as set forth above. Godwin further teaches at least one of the cyclohexanedicarboxylic acid esters, including mixtures of isomers and blends/mixtures of branched and linear alkyl groups ([0016]; [0026]; [0032]-[0036]). As such, while Godwin does not specifically teach a combination of three cyclohexanedicarboxylic acid esters as claimed, Godwin renders obvious the selection of more than one of the cyclohexanedicarboxylic acid 
	Regarding claims 7 and 9, Godwin in view of Kikuchi renders obvious the composition as set forth above. Godwin further teaches the inclusion of epoxidized soy bean oil ([0046]). 
	Regarding claim 8, Godwin in view of Kikuchi renders obvious the composition as set forth above. Godwin teaches the inclusion of epoxidized soy bean oil ([0046]) as set forth in claim 7 above but does not specifically teach a weight ratio of 90:10 to 50:50 of the cyclohexadicarboxylic acid ester and trimellitate ester plasticizer combination to the epoxidized oil. However, as Godwin invite the inclusion of epoxidized soy bean oil as a known additive, the amount of epoxidized soy bean oil is a result effective variable. The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of epoxidized soy bean oil in order to obtain a plasticizing composition having the desired properties.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claims 10-11, Godwin in view of Kikuchi renders obvious the composition as set forth above. Godwin further teaches the total amount of plasticizer is from about 10 to about 40 parts per 100 parts PVC for semi-rigid compositions, from about 40 to about 70 parts per 100 parts PVC for flexible PVC compositions, and from about 70 to about 110 parts per 100 parts PVC for highly flexible PVC compositions ([0050]).
Regarding claim 12, Godwin in view of Kikuchi renders obvious the composition as set forth above. Godwin further teaches any alcohol selected from C8 to C11 aliphatic alcohols ([0016]; [0036]) and teaches combinations of the cyclohexanecarboxylic acid esters with fast fusing plasticizers is advantageous over the cyclohexanecarboxylic acid ester alone including di-2-ethylhexyl cyclohexanediacid ester ([0043]).
Regarding claims 15 and 16, Godwin in view of Kikuchi renders obvious the composition as set forth above. Kikuchi renders obvious the C8-C10 trimellitic acid esters as set forth above and teaches the alkyl groups of the cyclohexanedicarboxylic ester and trimellitic ester should be selected to be the same ([0013]).  Kikuchi teaches the alkyl groups have from 8-10 carbons, exemplifies C8 and C9, and specifically exemplifies the alkyl groups isononyl and 2-ethylhexyl (examples).
Regarding claim 17, Godwin in view of Kikuchi renders obvious the composition as set forth above. Godwin teaches the cyclohexandicarboxylic acid esters derived from C8-11 aliphatic primary alcohols, preferably diisononyl, diisodecyl and/or di-2-propylheptyl esters as noted above. Kikuchi renders obvious the C8-C10 trimellitic acid esters as set forth above and teaches the alkyl groups of the cyclohexanedicarboxylic . 


Claims 6 and 8 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Godwin (US PGPub 2010/0298477 A1) in view of Kikuchi et al. (JP 2013147519 A; using machine translation for English language citations; see PTO-892) as set forth in claims 1 and 7 above and further in view of Kim et al. (WO 2017/183877 A1; using US PGPub 2018/0163018 for English language citations).
	Regarding claim 6, Godwin in view of Kikuchi render obvious the composition as set forth in claim 1 above. Godwin further teaches at least one of the cyclohexanedicarboxylic acid esters, including mixtures of isomers and blends/mixtures of branched and linear alkyl groups ([0016]; [0026]; [0032]-[0036]).
	Godwin does not specifically teach a combination of three cyclohexanedicarboxylic acid ester plasticizers. However, Kim teaches similar plasticizer compositions comprising combinations of plasticizers, including two or more cyclohexane-1,4-diester based materials wherein the alkyl groups have from 1-12 carbon atoms (abstract; [0026]-[0028]). Kim further teaches that selection of three kinds 
	Regarding claim 8, Godwin in view of Kikuchi render obvious the composition as set forth in claim 7 above. Godwin invites the inclusion of epoxidized soy bean oil but does not specifically teach the amount thereof. However, Kim teaches similar plasticizer compositions comprising combinations of plasticizers, including cyclohexane-1,4-diester based materials wherein the alkyl groups have from 1-12 carbon atoms (abstract; [0026]-[0028]). Kim further teaches inclusion of epoxidized oil materials, including epoxidized soy bean oil ([0044]), present from 1 to 100 parts per 100 parts by weight the sum of the primary combination of plasticizers ([0043]). Kim and Godwin are analogous art and are combinable because they are concerned with the same field of endeavor, namely plasticizer compositions comprising cyclohexanedicarboxylic acid ester plasticizers in combination with further plasticizers including epoxidized oils. At the time of filing a person having ordinary skill in the art would have found it obvious to use the amounts of epoxidized soybean oil taught by Kim in the composition of Godwin and .

Response to Arguments
The 35 U.S.C. 112(b) rejection of claim 6 is withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 103 rejection of claims 1-5 and 10-11 as unpatentable over Kikuchi (JP 2013147519 A) in view of Gosse (US 7,297,738) is withdrawn. Applicant’s arguments (Remarks, pages 5-7) and 1.132 declaration have been fully considered. 

The 35 U.S.C. 103 rejection of claims 1-11 as unpatentable over Godwin (US PGPub 2010/0298477) in view of Kikuchi (JP 2013147519 A) and the alternative 35 U.S.C. 103 rejection of claims 6 and 8 as unpatentable over Godwin in view of Kikuchi and further in view of Kim (WO 2017/183877) are maintained. Applicant’s arguments (Remarks, pages 7-8) have been fully considered but were not found persuasive. 
Applicant argues that Godwin in view of Kikuchi does not render obvious the claimed composition because Godwin does not disclose any examples using cyclohexane 1,4-diester. It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (see MPEP 2123; see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).
Applicant asserts the declaration submitted with respect to the 103 rejection of Kikuchi in view of Gosse above to demonstrate cyclohexane 1,4- vs 1,2- diester differences applies here. This is not persuasive. The primary reference of Godwin teaches 1,4-cyclohexandicarboxylic acid esters of C8-11 aliphatic primary alcohols as a preferred embodiment (see rejection; [0017]). It is further noted that the results submitted in the 1.132 declaration are substantially similar values, are not commensurate in scope with the claims and that “superior” or “better” results is not the standard for establishing unexpectedness (MPEP 716.02 (d)).
Applicant argues neither Godwin nor Kikuchi teach the asserted superior characteristics of the instant invention. Applicant is reminded that a rejection under 35 U.S.C. 103(a) is based upon a combination of references and that the reason or motivation to modify the prior art reference(s) may often suggest what the inventor has done, but for a different purpose or to solve a different problem. Furthermore, it is noted that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. The motivation question arises in the context of the general problem confronting the inventor, rather than the specific problem solved by the invention (see In re Kahn, 441 F.3d 977, 987, 78 USPQ 2d 1329, 1336 (Fed. Cir. 2006); see also Cross Med. Prods., Inc. v. Medtronic Sofamore Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) one of ordinary skill in In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990); MPEP 2144 and 2141.01). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JANE L STANLEY/Primary Examiner, Art Unit 1767